DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 7/11/2022 has been received and will be entered.
Claim(s) 1-7 and 9-20 is/are pending.
Claim(s) 1, 9, 10, and 15 is/are currently amended.
Claim(s) 8 is/are acknowledged as cancelled.

Response to Arguments
Claim Rejections – 35 U.S.C. §103
I. With respect to the rejection of Claim(s) 1-11 and 13-20 under 35 U.S.C. 103 as being unpatentable over US 2018/0176993 to Zhao, et al. in view of: (i) Rawal, et al., Development of carbon nanotube-based composite for spacecraft components, 2013 6th International Conference on Recent Advances in Space Technologies (RAST) (hereinafter “Rawal at __”), as understood, the Remarks rely on the amendment specifying the previously unclaimed location of the abraded regions and incorporation of Claim 8 into Claim 1. (Remarks of 7/11/2022 at 5-6). On reconsideration, this is persuasive. The rejection is WITHDRAWN. 
II. With respect to the rejection of Claim(s) 12 under 35 U.S.C. 103 as being unpatentable over US 2018/0176993 to Zhao, et al. in view of: (i) Rawal, et al., Development of carbon nanotube-based composite for spacecraft components, 2013 6th International Conference on Recent Advances in Space Technologies (RAST) (hereinafter “Rawal at __”), and further in view of: (ii) US 2008/0170982 to Zhang, et al., the rejection is WITHDRAWN in view of the discussion above. 

Allowable Subject Matter
I. Claims 1-7 and 9-20 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736